In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion to stay respondents’ order of October 30, 1990, ordering relator to file a transcript of the proceedings by December 1, 1990, IT IS ORDERED by the court that an alternative writ of mandamus be, and the same is hereby, allowed, effective December 20, 1990, and that respondents show cause on or before January 9, 1991, why a peremptory writ should not issue.
Moyer, C.J., Wright and Resnick, JJ., dissent.